19-3630
     Lin v. Garland
                                                                                   BIA
                                                                            Vomacka, IJ
                                                                           A206 529 429

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 12th day of November, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10            WILLIAM J. NARDINI,
11                 Circuit Judges.
12   _____________________________________
13
14   HAIYAN LIN,
15        Petitioner,
16
17                    v.                                         19-3630
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Joan Xie, Esq., New York, NY.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; Mary Jane
1                                  Candaux, Assistant Director; Remi
2                                  Da Rocha-Afodu, Trial Attorney,
3                                  Office of Immigration Litigation,
4                                  United States Department of
5                                  Justice, Washington, DC.
6
7        UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner     Haiyan   Lin,   a   native      and   citizen   of    the

12   People’s Republic of China, seeks review of an October 25,

13   2019, decision of the BIA affirming a March 22, 2018, decision

14   of an Immigration Judge (“IJ”) denying Lin’s application for

15   asylum,   withholding    of   removal,      and     relief     under    the

16   Convention Against Torture (“CAT”).           In re Haiyan Lin, No.

17   A206 529 429 (B.I.A. Oct. 25, 2019), aff’g No. A206 529 429

18   (Immigr. Ct. N.Y. City Mar. 22, 2018).          We assume the parties’

19   familiarity with the underlying facts and procedural history.

20       Under    the   circumstances,      we   have    reviewed    the     IJ’s

21   decision as modified by the BIA, i.e., minus the IJ’s demeanor

22   finding that the BIA declined to affirm.             See Xue Hong Yang

23   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

24   The applicable standards of review are well established.                See

25   8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d


                                        2
 1   67, 76 (2d Cir. 2018).

 2       “Considering the totality of the circumstances, and all

 3   relevant factors, a trier of fact may base a credibility

 4   determination on . . . the consistency between the applicant’s

 5   or witness’s written and oral statements . . . , [and] the

 6   internal consistency of each such statement . . . without

 7   regard to whether an inconsistency, inaccuracy, or falsehood

 8   goes to the heart of the applicant’s claim, or any other

 9   relevant factor.”   8 U.S.C. § 1158(b)(1)(B)(iii).   “We defer

10   . . . to an IJ’s credibility determination unless, from the

11   totality of the circumstances, it is plain that no reasonable

12   fact-finder could make such an adverse credibility ruling.”

13   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008);

14   accord Hong Fei Gao, 891 F.3d at 76.     Substantial evidence

15   supports the agency’s determination that Lin was not credible

16   as to his claim that police in China detained and beat him

17   for practicing Falun Gong and that he fears future persecution

18   on that ground.

19       The IJ reasonably relied on Lin’s inconsistent evidence

20   regarding when he last travelled to China, how long he was

21   detained, why he did not submit evidence of the medical

22   treatment he received after his release, and whether he


                                   3
1    organized    a    Falun       Gong   promotional       event     or   was     merely

2    photographed at it.            See 8 U.S.C. § 1158(b)(1)(B)(iii); see

3    also Likai Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020)

4    (“[E]ven a single inconsistency might preclude an alien from

5    showing    that    an    IJ    was   compelled      to    find   him    credible.

6    Multiple    inconsistencies           would       so     preclude      even     more

7    forcefully.”).          The agency also reasonably relied on Lin’s

8    inability to describe the five movements of Falun Gong despite

9    his claim to have practiced for more than six years.                               See

10   Rizal v. Gonzales, 442 F.3d 84, 90 (2d Cir. 2006) (recognizing

11   that there may be “instances in which the nature of an

12   individual applicant’s account would render his lack of a

13   certain    degree       of    doctrinal       knowledge    suspect     and     could

14   therefore    provide         substantial       evidence    in    support      of    an

15   adverse credibility finding”).

16       Having        questioned         Lin’s      credibility,          the     agency

17   reasonably relied further on his failure to rehabilitate his

18   testimony with reliable corroborating evidence.                             See Biao

19   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

20   applicant’s failure to corroborate his or her testimony may

21   bear on credibility, because the absence of corroboration in

22   general makes an applicant unable to rehabilitate testimony


                                               4
 1   that has already been called into question.”).              We find no

 2   error in the agency’s decision declining to credit unsworn

 3   letters from Lin’s father and friend in China.             See Y.C. v.

4    Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“We generally defer

5    to the agency’s evaluation of the weight to be afforded an

6    applicant’s documentary evidence.”); see also Mei Chai Ye v.

7    U.S. Dep’t of Justice, 489 F.3d 517, 524 (2d Cir. 2007)

8    (“[T]his court has . . . firmly embraced the commonsensical

9    notion that striking similarities between affidavits are an

10   indication that the statements are ‘canned.’”).            The IJ also

11   reasonably noted that Lin failed to submit evidence from his

12   uncle who purportedly paid the fine to secure his release

13   from detention, the hospital where he sought treatment, or

14   his fellow Falun Gong practitioners in the United States.

15       Given the inconsistencies, Lin’s lack of knowledge of

16   Falun   Gong,   and   absence   of       reliable   corroboration,   the

17   agency’s adverse credibility determination is supported by

18   substantial evidence.       See 8 U.S.C. § 1158(b)(1)(B)(iii).

19   That determination was dispositive of asylum, withholding of

20   removal, and CAT relief because all three claims were based

21   on the same factual predicate.             See Paul v. Gonzales, 444

22   F.3d 148, 156–57 (2d Cir. 2006).


                                          5
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  6